AMENDMENT NO. 5
TO
EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 5 TO EMPLOYMENT AGREEMENT is executed this 8th day of August,
2008 by and between Proliance International, Inc. (formerly known as Transpro,
Inc.), a Delaware corporation (the “Company”) and Charles E. Johnson (the
“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated as of March 12, 2001, and amended as of October 28, 2004, May 4, 2006,
March 26, 2007 and December 6, 2007 (collectively, the “Agreement”) under which
the Company retained the Employee to serve as President and Chief Executive
Officer of the Company; and
 
WHEREAS, the parties wish to renew a temporary reduction in the base salary of
the Employee during calendar year 2008.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Employee hereby agree as follows:
 
1.  Notwithstanding the terms of Section 4 of the Agreement regarding base
salary payments to the Employee, the parties agree to proceed in accordance with
the provisions of the Temporary Salary Adjustment Rider attached hereto as
Exhibit A.
 
2.  Except as expressly amended hereby, the Agreement remains unchanged and in
full force and effect. This Amendment No. 5 may be executed in counterparts,
each of which shall constitute an original and all of which shall constitute one
and the same agreement. Delivery of signature by facsimile or other electronic
image shall be valid and binding for all purposes.
 
[signature page follows]





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5 on the
year and date first above written.
 
PROLIANCE INTERNATIONAL, INC.
 

  By: 
/s/  Barry R. Banducci


Name:     Barry R. Banducci

  Title:  Chairman of the Board

 
/s/  Charles E. Johnson

Charles E. Johnson





--------------------------------------------------------------------------------



 



Exhibit A
 
Temporary Salary Adjustment Rider
 
Employee agrees to a reduction in his annual base salary for the calendar year
2008 from $500,000 to $425,000. Salary payments for the period January 1, 2008
through December 31, 2008 will be made in equal installments in accordance with
the Company’s ordinary payroll practices. Bonus eligibility for 2008 will be
based upon a $425,000 base salary level. Effective January 1, 2009, assuming the
Employee remains in the Company’s employ, the Employee’s annual salary will
revert to the prior annual rate of $500,000, unless mutually agreed otherwise.
 
Should the Employee’s employment relationship with the Company terminate during
calendar year 2008 under circumstances whereby the Employee would be entitled to
payments set forth in Sections 11 or 12 of the Agreement and/or the Supplemental
Executive Retirement Plan, as amended, any such payments based upon base salary
will be calculated based upon the Employee’s annual salary rate of $425,000 per
year.

